 Case 5:20-cr-00132-H-BQ Document 26 Filed 03/22/21                Page 1 of 3 PageID 57



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

TINITED STATES OF AMERICA,

      Plaintiff,

                                                           No. 5:20-CR-132-H-BQ

ANDREW C}IAYCE BAIZA,

      Defendant


     ORDERACCEPTING RXPORT AND RECOMMENDATION AND ORDER
            REFERRING THE ISSUE OF DETENTION TO TIIE
                TINITED STATE S MAGISTRATE JUDGE

      Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent    of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been flled within fourteen days of service in accordance vrith 28 U.S.C $ 636(bX1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, andBaiza is hereby adjudged guilty ofPossession of Child Pomography

in violation of 18 U.S.C.   |   2252(0@)@). Sentence will be imposed in accordance with the

Court's scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge Bryant.

1.     Background

       The Indictment charges a violation of 18 u.S.C. 5 2252(d@)(B), that is Possession   of

Child Pomography. on February 22,2021, Baiza pled guilty to the chalge. The Honorable

Magistrate Judge Bryant recommended that the plea be accepted. Having accepted that

recommendatio o, Baiza has now been adjudged guilty ofPossession ofChild Pomography.
  Case 5:20-cr-00132-H-BQ Document 26 Filed 03/22/21                      Page 2 of 3 PageID 58



2.        Legal Standard Governing Mandatory Detention

          Title   18   United States Code, Section 3ru3@)(2) mandates detention after a guilty

plea if the offense of conviction is among those listed in 18 U.S.C. $ 3142(0(IXA)-(C).

Section 3142(f)(1)(A) details three categories of        crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Possession of Child

Pomography is a crime of violence. A crime of violence is defined, among other things, as a

felonyunderChaptersTT,l09A, 110,or117ofTitle18. 18U.S.C.$3156(aX ). Chapter

110 includes the statute of conviction at issue in this      case-l8 U.S.C.   $ 2252(a)@)@).

Indeed, Fifth Ctcuit precedent provides that possession of child pomography is a crime of

violence within the meaning of 18 U.S.C. $ 3142(0(1XA). United States v. Fitzpatick,           MF    .




App'x 653 (5th Cir. 2002).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detailed unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial witl be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the commun          tty." Id. Additionally, a pelson otherwise "subject to detention

under Section 3la3@)(2), and who meets the conditions ofrelease set forth in Section

3143(aX1) or (bX1), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropdate." l8 U.S.C. $ 3145(c).




                                                     2
  Case 5:20-cr-00132-H-BQ Document 26 Filed 03/22/21              Page 3 of 3 PageID 59



       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.

       So ordered on M arch   2L,202t.


                                                                A)
                                                         S   WESLEY HENDRIX
                                                              STATES DISTzuCT JUDGE




                                               J
